Citation Nr: 0421475	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUES

1.  Entitlement to an evaluation greater than 40 percent for 
a lumbar strain with degenerative joint disease.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).




ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel




INTRODUCTION

The veteran had active service from October 1954 to October 
1956.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 decision by the Roanoke, Virginia, 
Regional Office (RO).

The veteran had been represented herein by R. Edward Bates, 
an attorney whose authority to represent claimants before VA 
was revoked in July 2003.  In a June 23, 2004, letter, the 
Board asked the veteran if he wished alternative 
representation, and gave him 30 days to respond, but he 
failed to do so.  Accordingly, the Board assumes that the 
veteran wishes to proceed pro se.


REMAND

Upon receipt of a substantially complete claim, the RO must 
notify the claimant of evidence needed to substantiate it.  
38 U.S.C.A. §§ 5100, 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  With regard to the increased-rating 
claim, the RO solicited from the veteran, in a September 2001 
letter, any relevant evidence he had and the identity of 
custodians of relevant evidence he did not have.  In 
addition, the February 2002 RO decision noted that, although 
the veteran had not formally claimed TDIU, he contended, 
during an October 2001 VA examination, that he was 
unemployable due to his service-connected disabilities, and 
the decision then denied TDIU.  However, the RO did not 
advise the veteran, before denying TDIU, of evidence needed 
to substantiate the TDIU claim.  This remand is necessary, in 
part, to provide the veteran with that notice required by the 
law cited above.

In addition to notice, VA must make reasonable efforts to 
assist a claimant obtain evidence in support of original, 
reopened, or increased-rating claims unless there is no 
reasonable possibility that the claims can be substantiated.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In a November 2001 reply to the September 2001 RO letter, the 
veteran said he received all of his treatment at the Richmond 
and Salem VA Medical Centers, and he asked that his records 
be obtained from those facilities.  The February 2002 RO 
decision referred to VA treatment records dated from 
September 2000 to August 2001, but the Board is unable to 
find in the claim file VA treatment records more recent than 
June 1996.  Thus remand is necessary, in part, to obtain 
relevant VA treatment records.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The Board notes that the veteran's back disorder has been 
evaluated under the rating criteria for Diagnostic Code 5295 
(lumbosacral strain), and that the 40 percent evaluation 
currently assigned is the maximum evaluation available under 
those criteria.  However, in "exceptional" cases, the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service may assign an extraschedular evaluation.  
38 C.F.R. § 3.321(b) (2003).  This remand will afford the RO 
the opportunity to address in writing the propriety of 
submitting this case to the Under Secretary or the Director 
for consideration of an extraschedular evaluation.

A TDIU may be assigned, where the schedular rating is 
substantial but less than total, when a veteran is precluded, 
by service-connected disabilities, from securing or following 
a gainful occupation.  38 C.F.R. § 4.16(a) (2003).  However, 
the schedular rating for service-connected disabilities must 
be substantial.  That is, if there is only one service-
connected disability, it must be rated at 60 percent or, if 
there are two or more service-connected disabilities, at 
least one must be rated at 40 percent and the combined rating 
must be at least 70 percent.  Id.  In this case, the veteran 
has one service-connected disability rated at 40 percent, but 
his combined rating is only 60 percent.  Accordingly, at this 
time he does not currently meet the schedular criteria for 
TDIU.

With regard to the schedular criteria for TDIU, since the 
veteran's back disorder must be reevaluated upon completion 
of the evidentiary development prescribed herein, that may 
result in an increase in the evaluation assigned the back 
disorder, thereby enabling the veteran to meet the schedular 
criteria for TDIU.  Thus, the TDIU claim is inextricably 
intertwined with the increased-rating claim, see Holland v. 
Brown, 6 Vet. App. 443 (1994), and the TDIU claim is not ripe 
for adjudication.

A TDIU may also be assigned on an extraschedular basis.  That 
is, a veteran who is unemployable due to service-connected 
disabilities, but does not meet the schedular criteria for 
TDIU, may be assigned TDIU on an extraschedular basis by the 
Director of the VA Compensation and Pension Service.  38 
C.F.R. § 4.16(b) (2003).  The February 2002 RO decision 
addressed TDIU on an extraschedular basis, but said it was 
warranted only in "exceptional" cases.  However, unlike the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b), the Board is unable to find any requirement that 
a TDIU case be "exceptional" in order to warrant its 
assignment on an extraschedular basis; the regulation 
requires only that the RO determine that the veteran is 
unemployable due to service-connected disabilities.  This 
remand will afford the RO the opportunity make that 
determination and, if it is determined that the veteran is 
unemployable due to service-connected disabilities but still 
does not meet the schedular criteria for TDIU, to submit the 
case to the Director.

The veteran's back was examined in October 2001, but he 
contended then that he was in too much pain to demonstrate a 
range of motion.  That examination is not current, and the 
duty to assist may, and in this case does, require that the 
veteran be afforded a contemporaneous VA examination.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Lastly, the Board observes that the veteran has yet to be 
examined under the revised rating criteria for back 
disorders.  See 68 Fed.Reg. 51454-56 (August 24, 2003); 67 
Fed.Reg. 54345-49 (August 22, 2002).  Thus, further 
development is in order.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claim for 
entitlement to TDIU is (1) evidence 
that he is precluded, by his 
service-connected disabilities 
alone, from securing or following a 
gainful occupation, and (2) that he 
has a combined rating of 70 percent 
or more.

b.  That it is his responsibility, 
and his alone, to provide the 
foregoing evidence.  VA will make 
reasonable efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the 
custodians thereof.  VA will notify 
him of evidence he identified that 
could not be obtained so that he may 
obtain the evidence himself and 
submit it.

c.  That he must identify all VA and 
non-VA health care providers that 
have treated him, since 1996, for a 
back disorder.

d.  That he must submit to the RO 
any relevant evidence he has in his 
possession.

2.  The RO must attempt to obtain from 
custodians the veteran identifies, 
legible copies of medical records, 
including VA medical records dating from 
1996, that are not now associated with 
the file, and advise the veteran of the 
results of that effort.

3.  Upon completion of the evidentiary 
development prescribed above, the veteran 
must be afforded a VA orthopedic 
examination to determine the nature and 
extent of all low back disability. 

a.  The examiner must review the 
claim file, including this decision 
and be provided a copy of the new 
rating criteria governing the 
evaluation of back disorders.

b.  The examiner must conduct 
complete range of motion studies and 
all other indicated tests, and all 
functional limitations of the low 
back must be fully described.

c.  The examiner should determine 
whether there is clinical evidence 
of additional limitation of motion 
of the low back due to pain, 
weakened movement, excess 
fatigability, or incoordination and, 
if so, the degree of same.  The 
foregoing factors of additional 
disability are based on use of the 
low back, so it will be necessary 
for the veteran to perform 
repetitive motions or exercises to 
enable the examiner to assess them 
clinically.  The examiner should 
determine whether there is clinical 
evidence of additional limitation of 
motion of the low back due to flare-
ups of the disorder and, if so, the 
degree of same.

d.  The factors upon which the 
medical opinion is based must be set 
forth in the report.

4.  The RO must adjudicate the claims of 
entitlement to increased ratings for each 
service connected disorder.  The RO must 
ensure that the duty to notify and the 
duty to assist as set forth in 
38 U.S.C.A. §§ 5100, 5103, 5103A; 
38 C.F.R. § 3.159 are fulfilled.

5.  Upon completion of the development 
prescribed above, the RO must review all 
of the evidence of record, and issue 
another decision.  If the decision does 
not result in a grant of the benefits 
sought on appeal, the RO must issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).  The RO must address whether the 
appellant has been prejudiced by any 
failure on the part of VA to follow the 
chronological sequence set forth at 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision by the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2003).


